DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The objections to claims 9-12 (items A., B. and C. at par. 9-10 of the 03/31/2022 Office action) is withdrawn in light of applicant’s 06/30/2022 amendments, and reasons for allowance, discussed below.
The rejection of claims 1 and 4-8 under 35 U.S.C. § 102 (a)(1) by HIROKI (JP 2017-048293 A; as evidenced by English Language Translation of JP 2017-048293 A) (at par. 12-22 of the 03/31/2022 Office action), is withdrawn in light of applicant’s 06/30/2022 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.
The rejection of claims 1-2 and 4-8 under 335 USC § 103 over HIROKI, in view of SHOSEYOV (US 2015/0017432 A1) (at par. 23-27 of the 03/31/2022 Office action), is withdrawn in light of applicant’s 06/30/2022 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.
The rejection of claims 1 and 3-8 under 335 USC § 103 over HIROKI, in view of ARLEDTER (US 2,816,851) (at par. 28-33 of the 03/31/2022 Office action), is withdrawn in light of applicant’s 06/30/2022 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is HIROKI (JP 2017-048293 A, Publ. Mar. 09, 2017; filed September 01, 2015; as evidenced by English Language Translation of JP 2017-048293 A; hereinafter, “Hiroki”; of record).  Paragraph numbers for Hiroki refer to English language translation of JP 2017-048293 A.  Hiroki is directed to cellulose nanofiber dispersion, and a method for producing the same, and a cellulose nanofiber film.  Hiroki, title & abstract.  In this regard, Hiroki teaches “a dispersion of cellulose with CMC in water” (Hiroki, par. [0043], Ex. 1) discharged through an “orifice nozzle” (Hiroki, par. [0044], Ex. 1), wherein “cellulose” (Hiroki, par. [0043], Ex. 1) is noted as referring to are “cellulose nanofibers” (Hiroki, abstract), which relates to on the requirement of independent claims 1, 9 and 11 for “cellulose nanofibers” and “spray agent.”  However, Hiroki DOES NOT TEACH “cellulose nanofibers,” 
“wherein the insecticidally active cellulose nanofibers have a crystallinity degree of 50 % or more,
wherein the insecticidally active cellulose nanofibers have an average thickness of 3 to 200 nm, and
wherein the insecticidally active cellulose nanofibers are obtained from cellulose having α-cellulose content of 60 to 99 wt%,”
as required by independent claim 1, and similarly for claims 9 and 11, which has superior characteristics for entering the pore structures of insect pests, as evidenced at p. 2, par. 3 to p. 9, par. 2, cont., on p. 10, of the 09/27/2021 Declaration.  Thus, the instant claims are distinguishable from Hiroki.











Conclusion
Claims 1-3 and 9-12 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611